Citation Nr: 1453747	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-08 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the orthopedic manifestations of the service-connected lumbar spine disability.

2.  Entitlement to a separate evaluation for neurological manifestations of the service-connected lumbar spine disability.

3.  Entitlement to a disability evaluation in excess of 30 percent for the orthopedic manifestations of the service-connected cervical spine disability, to include a rating in excess of 20 percent prior to November 29, 2012.

4.  Entitlement to a separate evaluation for neurological manifestations of the service-connected cervical spine disability.

5.  Entitlement to extraschedular evaluations for the service-connected cervical spine and lumbar spine disabilities.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from February 1977 to May 1995.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans (VA) Affairs Regional Office (RO) in Louisville, Kentucky.  In that rating decision the RO increased the evaluation for the appellant's cervical spine disability from 10 percent to 20 percent, effective February 6, 2008 (the date of the claim) and denied an evaluation in excess of 20 percent for the lumbar spine disability.  

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is seeking the maximum benefit available for his disabilities on appeal, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability ratings for the service-connected spinal disabilities rather than as a separate claim.  While the Veteran's initial claim for TDIU was denied in an unappealed rating decision issued in December 2010, such a claim has been raised again by the subsequent record, and therefore a claim of TDIU has been added to the title page.  See, e.g., the March 2011 grant of disability benefits by the Social Security Administration based on a primary diagnosis of degenerative disc disease and degenerative joint disease of the spine.

In September 2011, a Board videoconference hearing was conducted before the undersigned who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  Thereafter, in April 2012, the Board remanded the case for additional development; the case has now been returned to the Board for appellate review.

While the case was in remand status, the RO increased the rating for the appellant's cervical spine disability from 20 percent to 30 percent, effective as of November 29, 2012 (the date of a VA medical examination).  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the service-connected disability does not represent the maximum rating available for a cervical spine condition with orthopedic and neurological manifestations, the appellant's claim remains in appellate status, and the Board has identified the claims as stated on the title page.  

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the claims - namely, VA treatment records dated between 2008 and 2013, and the January 2014 Informal Hearing Presentation from the appellant's representative. 

The appellant's representative submitted additional evidence to the Board in May 2012, October 2012, and May 2014; this evidence consisted of private medical records dated Between April 2008 and April 2014.  The appellant's representative also submitted written waivers of those pertinent records that were not reviewed by the Agency of Original Jurisdiction (AOJ); referral to the AOJ of that evidence is not required.  See 38 C.F.R. § 20.1304. 

The issue of entitlement to service connection for a psychiatric disorder secondary to service-connected disability, to include by way of aggravation, been raised by the record.  For example, a November 2009 VA treatment note indicates that the appellant reported that his medical problems contributed to his depression and that his unrelieved pain had made him more depressed and a January 2010 mental health note indicates that chronic pain exacerbated his symptoms of depression and anxiety.  However, the issue of service connection on a secondary basis, to include by way of aggravation, has not been adjudicated by the AOJ.  (The rating of June 2007 only addressed the issues of depression and posttraumatic stress disorder on a direct basis.)  Therefore, the Board does not have jurisdiction over the secondary service connection claim and that issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to a separate evaluation for neurological manifestations of the service-connected cervical spine disability, entitlement to extraschedular evaluations and entitlement to TDIU are addressed in the REMAND portion of the decision below and those matters are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant has never had any ankylosis of the lumbar spine or of the entire thoracolumbar spine.

2.  The appellant has never had forward flexion of the lumbar spine limited to 30 degrees or less.

3.  The appellant has not demonstrated any neurologic impairment in the right leg due to the lumbar spine disability.

4.  The appellant has demonstrated mild neurologic impairment in the left leg due to the lumbar spine disability, but he has not demonstrated more than mild neurological impairment.

5.  The appellant has never had any ankylosis of the cervical spine.

6.  Prior to November 29, 2012, the appellant did not demonstrate forward flexion of the cervical spine limited to 15 degrees or less.

7.  No incapacitating episodes due to either the lumbar spine disability or due to the cervical spine disability have been demonstrated during the appeal period.

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in excess of 20 percent have not been met at any time during the appeal period for the orthopedic manifestations of the appellant's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2014).

2.  The schedular criteria for a separate evaluation for neurological manifestations of the lumbar spine disability into the right leg have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 8520, 8620, 8720 (2014).

3.  The schedular criteria for a separate evaluation of 10 percent, but no higher, are met for the lumbar spine radiculopathy into the left leg.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 8520, 8620, 8720 (2014).

4.  Prior to November 29, 2012, the schedular criteria for a disability evaluation in excess of 20 percent were not met for the orthopedic manifestations of the appellant's cervical spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2014).

5.  Beginning November 29, 2012, the schedular criteria for a disability evaluation in excess of 30 percent were not met for the orthopedic manifestations of the appellant's cervical spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the appellant's increased rating claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In February 2008, the appellant requested an increased rating for his lumbar spine disability and for his cervical spine disability.  A March 2008 letter provided the notice requirement for increased ratings.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, this letter satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained relevant treatment reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was afforded VA examinations in March 2008, November 2009, December 2009, July 2010, February 2011, April 2011, and November 2012.  The Board finds the VA examinations adequate, as they were based on a complete review of the appellant's medical history and physical examination of the appellant, and they provide sufficient findings to evaluate the appellant's service-connected spinal disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand from the Board or the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This case was remanded by the Board in April 2012 to the RO to obtain recent treatment reports, to get Social Security Administration (SSA) records and perform any additional indicated development.  Additional VA medical records were added to the claims file, as were SSA records.  In addition, the appellant was afforded VA medical examinations of his cervical spine and his lumbar spine.  Consequently, there has been substantial compliance with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims.  Neither he nor his representative has identified any additional evidence that could be obtained to substantiate his increased rating claims.  The Board is also unaware of any such evidence.  Thus, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of the claims.  The Board will therefore address the merits of the Veteran's increased rating claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The Veterans of Foreign Wars of the United States.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II.  The Merits of the Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to regulatory provisions, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the diagnostic code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

The diagnostic codes for rating diseases and injuries of the spine are designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

A.  Evidence

The evidence of record includes written statements and testimony from the appellant.  The appellant has stated that his neck and back have been getting worse over time, and that he has severe pain in each.  The appellant testified at his September 2011 videoconference hearing that the pain in his neck and back causes limitation of his range of motion and affects his ability to stand, walk and lift objects.  The appellant further testified that he has to deal with these problems seven days a week.

The appellant's VA medical treatment records include an October 2008 clinical note that indicated that the appellant complained of problems with numbness in his left lateral leg that he described as being like his leg was falling asleep.  He also complained of occasional tingling in his left lateral thigh in November 2008.  A December 2008 note indicates that the appellant was tender to palpation at C5-7 and that he exhibited decreased range of motion in extension and lateral rotation, with the right worse than the left.  In November 2009, the appellant reported that his problems with his neck and back were getting worse.  In December 2011, the appellant reported that he had pain in his neck and back all the time.  A March 2012 note states that the appellant had peripheral neuropathy due to lumbar degenerative disc disease.  There were no notations indicating that the appellant was prescribed bed rest for either spinal disability at any time.

Review of the appellant's private treatment records reveals that he complained of pain in his back and neck in April 2008.  He complained of pain radiating from his lumbar spine into his left leg posteriorly.  On physical examination, the appellant's gait was within normal limits.  There was mild tenderness in his cervical thoracic paraspinals.  The lumbar paraspinals were minimally tender.  The appellant exhibited 5/5 strength in all extremities, as well as a normal range of motion in his neck and lumbar spine.  The physician stated that magnetic resonance imaging (MRI) had shown severe degenerative disc disease (DDD) at C5-6 and mild DDD at L4-5 and L5-S1.  During an April 2010 visit, the appellant exhibited 40 degrees of flexion, extension and bilateral rotation in the cervical spine.  He also exhibited 60 degrees of lumbar forward flexion with complaint of low back pain.   A February 2011 letter from the private physician stated that the appellant had a combination of neck pain and low back pain with spasm.  In January 2012, the appellant complained of back spasms and moderate low back pain.  He also complained of moderate neck pain.  On physical examination, his gait was normal.  Motor and sensory testing was 5/5 in the lower extremities.  An April 2014 notes reflects that the appellant reported being about the same.  He complained of daily aching pain in the cervical and lumbar spine that moderately restricted his activities.  There were no notations indicating that the appellant was prescribed bed rest for either spinal disability at any time.

The appellant was afforded VA spine examinations in November and December of 2009.  The appellant complained of increased pain and reported flare-ups once a week that were severe and precipitated by lifting at work.  The appellant reported being prescribed additional medication by his doctors but did not report bed rest being prescribed.  On physical examination, the appellant favored his left leg.  There was tenderness and pain with motion in the neck and lumbar spine.  There was no muscle atrophy.  The appellant exhibited lumbar forward flexion of 75 degrees; extension of 10 degrees; right and left lateral flexion of 15 degrees; and right and left rotation of 15 degrees.  He also demonstrated cervical forward flexion of 30 degrees; extension of 40 degrees; right lateral flexion of 12 degrees; left lateral flexion of 14 degrees; right rotation of 50 degrees; and left rotation of 45 degrees.  There were no additional limitations after repetitive movement.  Sensory testing of the lower extremities was diminished on the left, but normal on the right.

The appellant was afforded a VA general medical examination in July 2010.  The appellant reported episodes where he was unable to get out of bed without assistance from his wife, but he did not report bed rest being prescribed for him.  The examiner rendered diagnoses of DDD of the cervical spine and of the lumbar spine.

The appellant underwent another VA lumbar spine examination in February 2011; the examiner reviewed the appellant's medical records.  The appellant reported weekly flare-ups that were severe; these were alleviated by sitting down.  The appellant reported having pain that radiated into the left knee.  The examiner stated that there were no incapacitating episodes.  On physical examination, the appellant was noted to use a cane.  There was tenderness, spasm and pain with motion in the lumbar spine.  The appellant exhibited lumbar forward flexion of 40 degrees; extension of 20 degrees; right lateral flexion of 25 degrees; left lateral flexion of 20 degrees; right rotation of 30 degrees; and left rotation of 30 degrees.  There were no additional limitations after repetitive movement.  Sensory testing of the right lower extremity was normal.

The appellant was afforded a VA cervical spine examination in April 2011; the examiner reviewed the appellant's claims file and medical records.  The appellant stated that the neck problem had gotten progressively worse.  He reported flare-ups two to three times per month and that these were alleviated by use of a heating pad and medication.  The examiner stated that there were no incapacitating episodes.  On physical examination, the appellant demonstrated cervical forward flexion of 45 degrees; extension of 32 degrees; right lateral flexion of 15 degrees; left lateral flexion of 25 degrees; right rotation of 55 degrees; and left rotation of 30 degrees.  After repetitive motion, the appellant demonstrated cervical forward flexion of 40 degrees; extension of 28 degrees; right lateral flexion of 15 degrees; left lateral flexion of 20 degrees; right rotation of 55 degrees; and left rotation of 25 degrees.  

The appellant was afforded VA lumbar and cervical spine examinations in November 2012; the examiner reviewed the claims file.  The appellant complained of increased pain and reported flare-ups but did not report bed rest being prescribed.  The appellant was noted to use a soft neck collar.  He complained of numbness and tingling in his left leg dating back before June 2010.  On physical examination, the appellant favored his left leg.  There was tenderness and pain with motion in the neck and lumbar spine.  There was no muscle atrophy.  The appellant exhibited lumbar forward flexion of 55 degrees; extension of 5 degrees; right and left lateral flexion of 10 degrees; right rotation of 25 degrees; and left rotation of 15 degrees.  After repetitive motion, the appellant demonstrated lumbar forward flexion of 50 degrees; extension of 5 degrees; right lateral flexion of 15 degrees; left lateral flexion of 10 degrees; right rotation of 25 degrees; and left rotation of 20 degrees.  Straight leg raising was positive on the left and negative on the right.  The appellant was noted to have radicular symptoms on the left of constant pain, paresthesias and numbness; these were characterized as being mild in nature.  There were no radicular symptoms on the right.  The examiner stated that the sciatic nerve was the nerve root that was involved and that the involvement was mild.  The examiner stated that the appellant had not had any incapacitating episodes over the prior twelve months.

The appellant also demonstrated cervical forward flexion of 15 degrees; extension of 15 degrees; right and left lateral flexion of 15 degrees; and right and left rotation of 35.  After repetitive movement, he exhibited cervical forward flexion of 10 degrees; extension of 25 degrees; right and left lateral flexion of 15 degrees; and right and left rotation of 35 degrees.  Sensory testing was decreased on the left.  The examiner stated that the appellant had not had any incapacitating episodes over the prior twelve months.  

B.  Lumbar spine disability

The appellant's lumbar spine disability is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

As previously noted, the diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under those codes, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine symptoms do not warrant the assignment of a disability evaluation greater than the 20 percent evaluation currently assigned.  An evaluation for the thoracolumbar spine disability in excess of 20 percent is not appropriate pursuant to the current rating criteria, Diagnostic Codes 5235 to 5243.  Specifically, while the medical evidence of record shows that the appellant's lumbar spine forward flexion has been reduced to 40 degrees at worst, including with repetitive motion, the restriction of his range of motion is not commensurate with the next higher rating.  In the absence of further limitation of motion (forward flexion between 30 degrees or less) and in the absence of any ankylosis, an evaluation in excess of 20 percent is not warranted.  The pain and functional limitations caused by the lumbar spine disability are contemplated in the 20 percent rating that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq., do not provide basis for the assigning of a separate disability rating for the lumbar spine.

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran has described his subjective complaints of worsening pain, and objective medical evidence has indicated that the appellant sought treatment for his low back pain.  Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's low back symptomatology does not approximate the schedular criteria for an evaluation in excess of 20 percent for the lumbar spine.  The pain and functional limitations caused by his low back disability are contemplated in the evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the current 20 percent disability evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for the orthopedic manifestations of the service-connected lumbar spine disability at all times within the appeal period.

In addition, the medical evidence does not show that the Veteran's service-connected lumbar spine disability has caused any associated objective neurologic abnormalities in the right leg at any time, including, but not limited to, bowel or bladder impairment in order to warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  The clinical evidence of record includes no findings of any neurological deficits emanating from the lumbar portion of the spine to the right lower extremity.  No lumbar radiculopathy into the right leg has been identified.  Thus, the clinical evidence of record does not show that the appellant's service-connected lumbar spine disability includes any objective neurologic abnormalities in the right leg.

However, the medical evidence of record demonstrates that there is neurological pathology associated with the left lower extremity that emanates from the lumbar spine disability.  The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The neurological symptomatology of the appellant's low back disability resulted in findings of mild sciatic nerve involvement of the left lower extremity, as well as radiologic findings of degenerative disc disease.  For example, at the Veteran's most recent VA examination in November 2012, the examiner stated that the appellant's left sciatic nerve was affected by the low back disability and that this was mild in severity.  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 (for the sciatic nerve), Diagnostic Code 8521 (for the external popliteal nerve/common peroneal), Diagnostic Code 8522 (for the musculocutaneous nerve/superficial peroneal), Diagnostic Code 8523 (for the anterior tibial nerve/deep peroneal), Diagnostic Code 8524 (for the internal popliteal nerve/tibial), and Diagnostic Code 8529 (for the external cutaneous nerve of the thigh).  For each of the codes, mild incomplete paralysis warrants a 10 percent evaluation at most.  The clinical evidence of record does not reveal moderate or severe incomplete paralysis and accordingly, a 10 percent rating or less, but not more, is warranted for the appellant's neurological symptomatology in the left lower extremity. 

Finally, as the medical evidence indicates that the appellant's service-connected lumbar disability has resulted in intervertebral disc syndrome (IVDS), the Board has considered the provisions of Diagnostic Code 5243.  However, the formula for rating IVDS is based on the frequency of incapacitating episodes and, as the evidence of record does not demonstrate that the appellant has ever suffered any incapacitating episode due to the lumbar spine disability at any time during the appeal period, this Diagnostic Code is not for application.

C.  Cervical spine disability

Prior to November 29, 2012, the appellant's lumbar spine disability was currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Beginning November 29, 2012, the appellant's lumbar spine disability has been evaluated as 30 percent disabling under that same Diagnostic Code 5242.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine warrants a 30 percent disability evaluation.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  

In this case, the Board finds that an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the cervical spine disability prior to November 29, 2012.  The Veteran did not clinically demonstrate forward flexion of the cervical spine limited to 15 degrees or less prior to November 29, 2012.  Therefore, an evaluation in excess of 20 percent is not warranted under Diagnostic Codes 5235-5242 prior to November 29, 2012.  Specifically, while the medical evidence of record shows that the appellant's range of cervical spine motion is restricted, the restriction of his range of motion was not commensurate with the next higher rating of 30 percent under November 29, 2012.  In the absence of further limitation of motion as enumerated above or ankylosis of the cervical spine, an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the neck disability prior to November 29, 2012.  (The neurological manifestations are addressed below in the REMAND below.)  Furthermore, as favorable ankylosis of the entire cervical spine has never been demonstrated at any time during the appeal period, an evaluation in excess of 30 percent is not warranted as of November 29, 2012.  

Finally, as the medical evidence indicates that the appellant's service-connected cervical disability has resulted in intervertebral disc syndrome (IVDS), the Board has considered the provisions of Diagnostic Code 5243.  However, the formula for rating IVDS is based on the frequency of incapacitating episodes and, as the evidence of record does not demonstrate that the appellant has ever suffered any incapacitating episode due to the cervical spine disability at any time during the appeal period, this Diagnostic Code is not for application.

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, the medical evidence of record shows that the appellant's orthopedic cervical spine symptomatology does not approximate the schedular criteria for an evaluation in excess of 20 percent prior to November 29, 2012, or in excess of 30 percent thereafter.  The pain and functional limitations caused by the cervical spine disorder are contemplated in the evaluations for the orthopedic symptomatology of the cervical spine that is represented by the 20 and 30 percent ratings discussed herein.  

D.  Other considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected cervical spine and lumbar spine disabilities, but the disability evaluations currently assigned contemplate these limitations, as discussed above.

Notwithstanding the above discussion, increased evaluations for the claimed disabilities could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The assignment of extraschedular ratings is addressed in the REMAND section below.

The Board acknowledges that the appellant, in advancing this appeal, believes that each one of his disabilities on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the neck and back and left lower extremity and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher ratings than those assigned herein.

Finally, based upon the guidance of the Court in Fenderson v. West, supra, the Board has considered whether any staged rating is appropriate for either one of the claimed disabilities.  As reflected in the decision above, the Board did not find variation in the appellant's symptomatology or clinical findings for the orthopedic manifestations of any disability that would warrant the assignment of any staged rating for the lumbar spine disability or the assignment of any additional staged rating for his cervical spine disability, as the Court has indicated can be done in this type of case.  The Board did find that a separate evaluation of 10 percent for the neurologic manifestations of the lumbar spine condition should be granted for the left lower extremity.  Based upon the record, the Board finds that at no time during the claim/appellate period have the disabilities on appeal been more disabling than as currently rated as a result of the decision herein.


ORDER

A disability evaluation in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability is denied.

A separate disability evaluation for neurological manifestations of the lumbar spine disability in the right leg is denied.

A separate disability evaluation of 10 percent for the neurological manifestations of the lumbar spine disability in the left leg is granted, subject to the law and regulations governing the award of monetary benefits.

A disability evaluation in excess of 20 percent for the orthopedic manifestations of the cervical spine disability prior to November 29, 2012 is denied.

A disability evaluation in excess of 30 percent for the orthopedic manifestations of the cervical spine disability beginning November 29, 2012 is denied.


REMAND

In relation to the appellant's service-connected cervical spine disability, the Board must determine whether there is any other basis upon which an increased evaluation may be assignable (in addition to the ratings already assigned for the orthopedic manifestations of the neck disability).  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, supra.  

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235 to 5243, Note (1)).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8510 (for the upper radicular group), DC 8511 (for the middle radicular group), DC 8512 (for the lower radicular group), DC 8513 (for all radicular groups), DC 8514 (for the radial nerve), DC 8515 (for the median nerve), DC 8516 (for the ulnar nerve), DC 8517 (for the musculocutaneous nerve), DC 8518 (for the circumflex nerve), and DC 8519 (for the long thoracic nerve).

The findings recorded in the VA outpatient treatment record of September 2010 (occasional tingling and numbness in the left upper extremity due to cervical degenerative disc disease) and September 2012 (abnormal electrodiagnostic study) reflected the possible existence of neurological deficits related to the service-connected cervical spine disability.  However, no treating VA health care provider identified which nerve or nerves were implicated on any occasion.  

The appellant underwent VA spine examination in November 2012, and the examiner addressed the matter of neurological manifestations of the cervical spine disability.  However, on physical examination, the VA examiner stated that the appellant had mild symptoms of radiculopathy in the right upper extremity and that the right upper extremity was not affected.  It is unclear from the examination, whether the appellant experiences radiculopathy in either or both of his upper extremities.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Savage v. Shinseki, 24 Vet. App. 124 (2010), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  However, the record here is not clear whether or not any of the neurological clinical findings of record should be considered to be part and parcel of the service-connected cervical spine disability.  On remand, the appellant should be afforded a medical examination for clarification of these points.

In addition, while the case is in remand status, all VA treatment records dated after January 2013, and all outstanding private treatment records should be obtained and associated with the claims file.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, an extraschedular evaluation can be assigned.  38 C.F.R. § 3.321.

In this case, the November 2012 VA medical examination report includes findings by the examiner that the appellant has functional loss of the cervical spine loss due to pain after repetitive motion, as well as functional loss of the lumbar spine due to disturbance of locomotion and interference with sitting, standing and/or weight bearing after repetitive motion.  Also, the appellant has been granted SSA disability benefits based on a primary diagnosis of spinal disorders.  Furthermore, the medical evidence of record does not address whether or not the appellant's spinal disabilities cause marked interference with employment as delineated in 38 C.F.R. § 3.321.  Therefore, on remand, consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating should be accomplished.

Finally, VA is required to decide issues together when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The matters of entitlement to a separate rating for neurological manifestations of the cervical spine disability and entitlement to extraschedular evaluations are inextricably intertwined with the claim of entitlement to TDIU.  Therefore, the TDIU issue is remanded.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA medical treatment records dated since January 2013, and associate them with the claims file.  Obtain all outstanding private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After the above development is completed, schedule the Veteran for examination by a neurologist to determine the extent and severity of all cervical neuropathy, if any.  The claims file, including the electronic file, must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of this examination is to ascertain the existence, current nature, and extent of any radicular neuropathy, to identify all nerves affected by the cervical spine disability and to identify the degree of any functional impairment caused by said neuropathy, if any.  The examiner must also discuss the severity of any right- or left-side radiculopathy or neuropathy found to be present in the upper extremities.  All indicated special studies must be accomplished and the examiner must set forth reasoning underlying any final diagnosis.  The examiner must, to the extent possible, indicate the historical degree of neurologic impairment since 2008 due to the cervical spine disability.

The relevant Diagnostic Codes distinguish the type of nerve paralysis into two parts - complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner must classify any neurologic impairment(s) present in each upper extremity, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain how any abnormal finding classifies the appellant as having mild, moderate, or severe incomplete paralysis, or complete paralysis with respect to each affected nerve.

5.  After completing any additional notification and/or development action deemed warranted by the record, consider referral of the appellant's claim to the Director of the Compensation Service for a ruling on entitlement to an increased rating for the spinal disabilities on an extraschedular basis.  38 C.F.R. § 3.321(b)(1). 

6.  After receiving the response from the Director of the Compensation Service if a claim is referred, and after completing any additional notification and/or development action deemed warranted by the record, afford the appellant a VA examination to ascertain the impact of all of his service-connected disabilities on his employability.  The examiner must provide an opinion as to whether the Veteran's combined service-connected disabilities, including the lumbar spine and cervical spine with orthopedic and neurological manifestations, are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case and afford him and his representative the requisite notice to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


